Order entered February 7, 2020




                                            In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00561-CR
                                    No. 05-19-00712-CR

                           RICHARD LEE CORTEZ, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F17-33286-T & F17-33287-T

                                          ORDER
       Before the Court is the State’s motion for extension of time to file its brief. We GRANT

the motion and ORDER the State’s brief due on or before February 28, 2020.



                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE